In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-18-00302-CV
     ___________________________

 IN THE INTEREST OF E.P.-M., A CHILD




 On Appeal from County Court at Law No. 2
           Parker County, Texas
       Trial Court No. CIV-17-0143


  Before Gabriel, Pittman, and Birdwell, JJ.
  Memorandum Opinion by Justice Gabriel
                           MEMORANDUM OPINION

      Appellant L.P. (Mother) appeals the trial court’s order terminating the parent-

child relationship between her and E.P.-M. (Evan).1 Before terminating parental

rights, a trial court must find by clear and convincing evidence both that the parent

has committed at least one of several statutorily-enumerated acts or omissions and

that termination is in the child’s best interest. See Tex. Fam. Code Ann. § 161.001(b).

The trial court made both of those findings in its termination order. In this appeal,

Mother challenges only the latter finding, arguing in two issues that the evidence is

legally and factually insufficient to support a finding that termination of her parental

rights is in Evan’s best interest. Concluding otherwise, we affirm.

                                I. BACKGROUND

                     A. FATHER AND MOTHER BEGIN DATING

      Father was two credits short of graduating high school when his mother, S.J.-

M. (Paternal Grandmother), became extremely ill in December 2015. Father was

living in Austin and attending high school at the time, while his father, S.M. (Paternal

Grandfather), and Paternal Grandmother were living in Weatherford.             Paternal

Grandfather also had serious medical conditions, including Alzheimer’s, so when

      1
       Throughout this opinion, we use aliases to refer to the child and his family
members. See Tex. R. App. P. 9.8(b)(2). Additionally, we note that the trial court also
terminated the parental rights of Evan’s biological father, C.J.-M (Father). Father
filed a notice of appeal, and we previously dismissed his appeal for want of
prosecution. In re E.P.-M., No. 02-18-00302-CV, 2018 WL 6241521, at *1 (Tex.
App.—Fort Worth Nov. 29, 2018, no pet.) (mem. op.).

                                           2
Paternal Grandmother took ill in December 2015, Father dropped out of high school

and went to live with his parents in Weatherford to help take care of his ailing mother.

      In February 2016, while he was still living with his parents in Weatherford,

Father sent a Facebook message to Mother, who was at that time just a few credits

away from finishing high school. Prior to that, Father and Mother had only been

casual high school acquaintances, but Father’s Facebook message turned into a

conversation, and as Father and Mother got to know each other, they decided to start

dating. Father traveled back and forth between Weatherford and Austin to see

Mother, who lived with her father, L.P. (Maternal Grandfather). By April 2016,

Father had begun working at a Family Dollar in Austin and living with Mother at

Maternal Grandfather’s house, though he still traveled back to Weatherford off and

on as needed to care for his parents. Sometime before October 2016, and while he

was in Austin, Father received word that Paternal Grandmother had passed away.

                 B. EVAN’S PREMATURE BIRTH AND NICU STAY

      It was not long after Mother and Father began dating that Mother became

pregnant with Evan. His due date was January 10, 2017, but on November 1, 2016,

just days after her eighteenth birthday, Mother went into preterm labor. Evan was

born the next day, arriving approximately ten weeks early and weighing a mere three

pounds, seven ounces. He was admitted into the neonatal intensive care unit (NICU)

of the St. David’s Medical Center in Austin.


                                           3
      Evan remained in the NICU for about seven weeks. Mother dropped out of

high school to be with Evan, and she stayed at the hospital while he was in the NICU,

even to the point of sleeping and showering at the hospital throughout the entirety of

his stay. By the time Evan was born, Father had left his job at Family Dollar, but he

started working for UPS sometime in early November. And while Evan was in the

NICU, whenever Father was off work, he would stay at the hospital until it was time

for him to go back to work. With the passage of time and the care he received in the

NICU, Evan continued developing and was healthy. While Evan was in the NICU,

hospital personnel taught Mother and Father how to care for him, which included

teaching them how to feed him and how to recognize when he needed to be fed.

      Toward the end of Evan’s stay in the NICU, Mother and Father were able to

feed formula to him. And by the time he was discharged on December 20, 2016,

Evan’s weight had increased to approximately six pounds.              When Evan was

discharged, the hospital instructed Mother and Father to feed him three to four

ounces of formula every three to four hours until instructed otherwise. They were

also instructed to take Evan to a pediatrician for a well-child assessment.

                           C. EVAN’S FIRST WELL-CHECK

      The next day, December 21, 2016, Mother and Father took Evan to see Dr.

Kymberly Colman, a pediatrician in Austin. After seeing Evan, Dr. Colman had no

concerns and instructed Mother and Father to continue following the discharge

instructions the hospital had given them.
                                            4
      Dr. Colman told Mother and Father that Evan would need a follow-up visit

and also asked them whether they wanted her to serve as Evan’s primary care

physician. But at that time, Mother and Father chose not to select Dr. Colman as

Evan’s primary care physician, and they did not schedule Evan for a follow-up visit

with Dr. Colman because they did not know whether they would continue living in

Austin.

           D. FATHER, MOTHER, AND EVAN MOVE TO WEATHERFORD

      By January 3, 2017, Mother and Father, with Evan in tow, had relocated to

Weatherford, moving in with Paternal Grandfather.              When they moved to

Weatherford, neither Father nor Mother had a job in the area. On January 3, 2017,

Mother and Father took Evan to see Dr. Danica Jordan, a Weatherford pediatrician.

Dr. Jordan’s records reflect this visit was for a “well baby exam and to establish care.”

Evan weighed five pounds, fourteen ounces at this visit. During the visit, Mother and

Father reported that Evan had been constipated. Though Dr. Jordan’s records show

that she had recommended Mother and Father give no more than one ounce of pear

juice to Evan daily for his constipation, Mother and Father both testified that Dr.

Jordan had told them to give him pure concentrate apple juice.

      Dr. Jordan also recommended they return the next week for another weight

check for Evan. But according to Father’s and Mother’s testimony, they did not agree

with Dr. Jordan’s alleged advice to provide Evan with pure concentrate apple juice

because they thought doing so could harm Evan, so they did not follow up with Dr.
                                           5
Jordan the next week.      Instead, they decided to look for another Weatherford

pediatrician.

       After several weeks passed and Mother and Father did not find another

pediatrician, they took him back to see Dr. Jordan on January 31, 2017, for a weight

check. Evan had gained only six ounces in the twenty-eight days since his previous

visit and weighed six pounds, four ounces. Dr. Jordan referred Mother and Father for

early childhood intervention services (ECI), which, according to Mother’s and

Father’s testimony, were in-home services designed to help them learn how to better

care for Evan and help him reach his developmental milestones. Their first ECI visit

was scheduled for February 16, 2017.

                E. FATHER AND MOTHER RUN OUT OF FORMULA

       About a week before their first visit from ECI, Mother and Father traveled

back to Austin to celebrate Maternal Grandfather’s birthday. They did not have a car

or money to travel at that time, so Father’s grandmother, K.V. (Paternal Great

Grandmother) drove Mother, Father, and Evan to Austin. While on the way to

Austin, Mother and Father noticed Evan had a rash, so they scheduled an

appointment with Dr. Colman, the pediatrician who had seen Evan the day after his

discharge from the NICU. The first night they were in Austin during this birthday

trip, Mother, Father, and Evan stayed in a hotel room with Paternal Great

Grandmother. The next morning, Paternal Great Grandmother dropped all of them

off at Dr. Colman’s office, and then she left.
                                            6
       After Evan’s appointment with Dr. Colman, it was time for Evan to eat. But

Mother and Father had run out of formula to feed him. And they did not have

enough money to buy him any more formula; they had traveled to Austin hoping that

Maternal Grandfather would help them buy more formula when they arrived. Mother

and Father had not been able to see Maternal Grandfather by the time Evan needed

to eat, so Mother and Father took Evan, got on a bus, and went to a grocery store.

And because they could not afford Evan’s formula, Mother and Father purchased a

can of PET evaporated milk and fed it to Evan. Once they eventually made it to

Maternal Grandfather’s house, Maternal Grandfather drove them to the store and

helped them purchase Evan’s formula.

       Mother, Father, and Evan were back at Paternal Grandfather’s house in

Weatherford for their February 16 ECI visit. During the visit, Mother and Father told

the ECI worker, Abbie Martinez, that they were a little worried that Evan appeared so

small. Martinez made an appointment for a dietitian to come see Evan. Mother

testified that if Martinez had not come out for the ECI visit and made the dietitian

appointment, Mother probably would not have gotten a dietitian for Evan on her

own.

                        F. EVAN’S EMERGENCY REMOVAL

       On February 21, 2017, the Texas Department of Family and Protective

Services (the Department) received a referral stating a concern that Evan was

malnourished and that Mother and Father did not seem to have a bond with him. On
                                         7
February 23, 2017, Misty Enos, an investigator with the Department, visited Mother

and Father. When Investigator Enos saw Evan, she was greatly concerned for him

from just seeing his physical appearance. She could see Evan’s cheekbones, and she

noticed that there was little to no fat on his body. In addition, when she held Evan,

he was almost limp, he was not very responsive, and he had a vacant stare. After

speaking with her supervisor, Investigator Enos informed Mother and Father that

Evan needed to be seen immediately at Cook Children’s hospital. While Mother and

Father told Investigator Enos that they had been following the instructions from the

NICU and the other doctors who had seen Evan, they ultimately agreed to

Investigator Enos’s request to take Evan to the hospital. Mother and Father drove

Evan to the Cook Children’s emergency room, and Investigator Enos followed.

      Dr. Carey Cribbs, a staff physician in the Cook Children’s emergency

department, treated Evan upon his arrival. When Dr. Cribbs first saw Evan, she

noticed he was “extremely, extremely thin.” Evan’s physical appearance so concerned

Dr. Cribbs that she was “pretty sure” she would admit him just based upon how he

looked. His ribs were protruding; he did not really have buttocks but rather had skin

and skinfolds; and his face was really thin. Dr. Cribbs stated that anybody who

looked at Evan would have been surprised at how thin he was.

      In explaining the need to admit Evan, Dr. Cribbs testified that a baby at Evan’s

stage of development usually gains about an ounce per day but that Evan’s history

showed he had only gained about six ounces in twenty-eight days. Because Evan was
                                          8
not gaining adequate weight for his stage of development, Dr. Cribbs diagnosed him

with failure to thrive and admitted him so that the medical personnel could ensure he

was properly fed and determine the cause of his inadequate weight gain.

      Evan was in the hospital for four days. During that time, tests revealed no

medical reason why he had been malnourished. And while he was in the hospital

under the care of medical professionals, Evan had no trouble eating and gained more

than one-and-a-quarter pounds. Investigator Enos testified that in light of the fact

that medical testing did not reveal a cause for Evan’s failure to thrive and the fact that

he had gained weight and showed signs of improvement while in the hospital, doctors

had informed the Department that Evan’s malnourishment did not happen “for any

other reason but neglect.” So on February 24, 2017, the Department filed a petition

initiating this suit. In its petition, the Department alleged there was an immediate

danger to Evan’s physical health or safety and requested an emergency order

authorizing it to take emergency possession of Evan. The same day, the trial court

granted the Department’s request for emergency removal and set an adversary

hearing.

      On February 27, 2017, while Evan was still in the hospital, Donna Wright, a

pediatric nurse practitioner assigned to Cook Children’s Child Advocacy Resource

and Evaluation (CARE) team, was asked to perform a consult to determine whether




                                            9
the cause of Evan’s failure to thrive was due to his not being adequately fed.2 After

reviewing Evan’s case, Nurse Wright concluded that his failure to thrive did not result

from any medical cause but rather was due to his not being fed the appropriate

amount of food. At trial, after reviewing photographs of Evan’s appearance on the

day he was admitted, Nurse Wright testified that Mother and Father should have

known something was wrong, stating that “a parent, a bystander, anyone that saw

[Evan] undressed in that state, would know that there was something that wasn’t okay

with” him.

                           G. MOTHER’S SERVICE PLAN

      On May 15, 2017, about three months after the Department took emergency

possession of Evan, the Department filed a family service plan, which Mother had

signed. The plan stated that the Department had become involved because it was

concerned that Mother did not understand the severity of the allegations that had

placed Evan at risk of harm, would not recognize signs of neglect, would not be

protective of Evan, and did not have a complete understanding of Evan’s needs. The

Department’s ultimate goal was to reunite Evan with Mother and Father. To achieve

that end, Mother was to successfully complete several tasks and services, including the

following: she was to accept responsibility for the reasons why Evan came into the


      2
        Nurse Wright testified that the CARE team consults in cases involving
children “that may have been a victim of some type of child abuse[—]physical abuse,
sexual abuse, neglect, failure to thrive, Munchausen Syndrome, those sorts of things.”

                                          10
Department’s care; she was to obtain employment that could independently support

herself and Evan; she was to obtain stable housing for Evan; and she was to

successfully complete individual counseling.

      On May 24, 2017, Mother had her first counseling visit with Kristen McNeill, a

family therapist in the Dallas-Fort Worth metroplex.       The goals established for

Mother’s counseling included maintaining stability and addressing the Department’s

concerns. Mother saw McNeill a total of eleven times through August 2017, at which

point Mother discontinued her counseling with McNeill because Mother and Father

had decided to move to Killeen. Mother testified that although she knew that her

case had about a one-year timeline, that her move would necessitate that she start over

from the beginning with her counseling, and that her decision to move could affect

whether she was reunited with Evan, she chose to move to Killeen anyway.

      Although McNeill believed Mother had made some progress in her counseling,

she was still concerned with Mother’s achieving stability, among other things. In fact,

two months into counseling Mother, McNeill still had concerns that Mother had not

made much progress in achieving stable employment. McNeill believed Mother

needed to continue counseling, and she recommended Mother do so in her new city.

Thus, McNeill did not discharge Mother as having successfully completed her

counseling.




                                          11
     H. FATHER, MOTHER, AND EVAN MOVE AWAY FROM WEATHERFORD

      In August 2017, the Department placed Evan with Mother’s brother and sister-

in-law, who lived in Austin. To be closer to Evan, Mother and Father moved to an

apartment in Killeen in July 2017. Mother testified that in September 2017, she began

working at a McDonald’s in Austin, which was about sixty-five miles away from

Killeen. That was the first job she got after the Department had removed Evan in

February 2017. In January 2018, after having worked at the McDonald’s in Austin for

about three months, Mother transferred to a McDonald’s in Killeen but quit that job

shortly after. In February 2018, Mother started working at a Subway in Austin.

      Also in early 2018, the rent increased at the apartment where Mother and

Father had been living, so they moved to a different apartment in Killeen, leasing it

through April 2018. The apartment’s property manager, Kyle Kilpatrick, testified that

Father represented he was leasing the apartment for his father, who was in the

hospital, and did not list Mother as an occupant of the dwelling. Kilpatrick explained

that the February rent for the apartment was initially paid electronically but that the

transaction was later reversed for insufficient funds. Kilpatrick further stated that he

never received any rent payments for the months of February, March, or April, which

led him to post an eviction notice. But Kilpatrick ultimately did not need to evict

Mother and Father because they voluntarily moved out.

      While living in Killeen, Mother and Father restarted counseling in December

2017 with Nicole Wallace. Wallace set Mother’s and Father’s counseling goal as
                                          12
“protective parenting,” which she explained meant addressing the Department’s

concerns when it came to parenting, including helping them to understand why the

Department became involved, how they contributed, and how they could keep it from

happening again.    Wallace had seen Mother and Father jointly five times from

December 2017 to the beginning of April 2018 when the Department requested that

Mother and Father undergo individual counseling instead of couples counseling.

Wallace continued as Mother’s counselor, and she referred Father to a different

counselor.

      Mother and Father had their first individual counseling session scheduled for

mid-April 2018, but they cancelled the appointment and never rescheduled. That is

because they had moved back to Weatherford without telling anyone.             Mother

testified that she could have stayed in Killeen and completed her individual counseling

with Wallace but she chose not to do so. Wallace testified that Mother and Father

had not successfully met their counseling goals, and she did not successfully discharge

them; rather, she discharged them because of their inconsistent appointments and

because they had moved.

         I. FATHER, MOTHER, AND EVAN MOVE BACK TO WEATHERFORD

   In September 2017, problems developed and Mother’s brother and sister-in-law

expressed concern about supervising the visits of Mother and Father with Evan in

their home. The Department caseworker began working on changing the visitation

site. On September 8, the caseworker was notified that the Department received a
                                          13
physical abuse report alleging that when Mother and Father visited Evan the night

before at the home of the relative placement, the reporter observed Mother’s brother

and sister-in-law tossing Evan’s clothes outside on the lawn. The report further

alleged that the reporter saw either Mother’s brother or sister-in-law throw Evan

across the yard, breaking his clavicle. Since it was reported that the child was at Dell’s

Children’s Hospital, a Department worker called the hospital to learn that Evan was

not a patient. The caseworker went to Mother’s brother and sister-in-law’s residence

and found no clothes on the front lawn and Evan at home, appearing healthy and

happy.3

   Even though the Department ruled out the allegations of physical abuse, Mother’s

brother and sister-in-law informed the Department they could no longer serve as a

placement for Evan.      A non-family member placement was found for Evan in

Weatherford and the child was moved back.

      Mother and Father moved back to Paternal Grandfather’s home in

Weatherford sometime in May 2018. Mother testified that upon moving back to

Weatherford, she got a job at Film Alley and had been employed there full-time for

about three months as of the date of her trial testimony on August 22, 2018.

      Mother also restarted her individual counseling, seeing a third therapist,

Courtney Landes. As of the time of trial, Mother had seen Landes eleven times.


      3
       Mother denied making the report to the Department.

                                           14
Landes testified that she believed Mother had made some progress on her counseling

goals but that she was not prepared to discharge Mother because there was still more

that Mother needed to work on.             Landes also stated that Mother had not

demonstrated long-term stability in either her residence or her employment.

           II. APPLICABLE LAW AND STANDARD OF REVIEW

       In two issues, Mother challenges the trial court’s best-interest finding, arguing it

is not supported by legally or factually sufficient evidence.

       In deciding whether legally sufficient evidence supports the trial court’s best-

interest finding, we look at all the evidence in the light most favorable to that finding

to determine whether a reasonable factfinder could form a firm belief or conviction

that termination is in the child’s best interest. In re J.P.B., 180 S.W.3d 570, 573 (Tex.

2005). We assume that the factfinder settled any evidentiary conflicts in favor of its

finding if a reasonable factfinder could have done so. Id. We disregard all evidence

that a reasonable factfinder could have disbelieved, and we consider undisputed

evidence even if it is contrary to the finding. Id. That is, we consider evidence

favorable to the finding if a reasonable factfinder could, and we disregard contrary

evidence unless a reasonable factfinder could not. See id. The factfinder is the sole

judge of the witnesses’ credibility and demeanor. In re J.O.A., 283 S.W.3d 336, 346

(Tex. 2009).

       To decide whether factually sufficient evidence supports the trial court’s best-

interest finding, we perform “an exacting review of the entire record.” In re A.B.,
                                            15
437 S.W.3d 498, 500 (Tex. 2014). In doing so, we give due deference to the finding

and do not supplant it with our own. In re H.R.M., 209 S.W.3d 105, 108 (Tex. 2006).

We review the whole record to decide whether a factfinder could reasonably form a

firm conviction or belief that termination of parental rights is in the child’s best

interest. In re C.H., 89 S.W.3d 17, 28 (Tex. 2002). If the factfinder reasonably could

form such a firm conviction or belief, then the evidence is factually sufficient. Id. at

18–19.

      In reviewing the evidentiary sufficiency of a best-interest finding, we employ a

strong presumption that keeping a child with a parent serves the child’s best interest.

In re R.R., 209 S.W.3d 112, 116 (Tex. 2006). We also consider the evidence in light of

nonexclusive factors that the trier of fact may apply in determining the child’s best

interest: (1) the child’s desires; (2) the child’s emotional and physical needs, now and

in the future; (3) the emotional and physical danger to the child now and in the future;

(4) the parental abilities of the individuals seeking custody; (5) the programs available

to assist these individuals to promote the child’s best interest; (6) the plans for the

child by these individuals or by the agency seeking custody; (7) the stability of the

home or proposed placement; (8) the parent’s acts or omissions indicating that the

existing parent–child relationship is not a proper one; and (9) any excuse for the

parent’s acts or omissions. Holley v. Adams, 544 S.W.2d 367, 371–72 (Tex. 1976); see

In re E.C.R., 402 S.W.3d 239, 249 (Tex. 2013) (stating that in reviewing a best-interest


                                           16
finding, “we consider, among other evidence, the Holley factors” (footnote omitted));

In re E.N.C., 384 S.W.3d 796, 807 (Tex. 2012).

       These factors are not exhaustive, and some listed factors may not apply to

some cases. C.H., 89 S.W.3d at 27. Furthermore, undisputed evidence of just one

factor may be sufficient to support a finding that termination is in the child’s best

interest. Id. On the other hand, the presence of scant evidence relevant to each

factor will not support such a finding. Id.

                                  III. DISCUSSION

       Our review of the entire record leads us to conclude that legally and factually

sufficient evidence supports the trial court’s best-interest finding.

A. EVAN’S PHYSICAL NEEDS, AND THE PHYSICAL DANGER TO EVAN, NOW AND
                           IN THE FUTURE

       Nourishment is a basic physical need for a child, and thus the failure to

adequately feed a child presents a physical danger to him. A child may become

malnourished for many reasons, including because his parents simply lack the

knowledge and understanding to know how much food he needs to be healthy, to

recognize the signs that he needs to be fed, or to perceive from his frail physical

appearance that he is malnourished to the point of needing medical attention. That is

what happened in this case.

       This case began because Mother and Father failed to adequately feed Evan,

leading him to become seriously and obviously malnourished. Nurse Wright testified

                                              17
that Evan did not get that way overnight. Rather, according to her, he would have

exhibited numerous signs and signals that Mother and Father should have recognized

meant he was hungry, and at the very least, on February 23, 2017, they certainly

should have perceived from his appearance alone that something was wrong.

      But Mother and Father neither recognized the signs and signals that Evan was

hungry nor perceived that anything was wrong with him on February 23, 2017. To

the contrary, before taking Evan to the Cook Children’s emergency room, Mother

told Investigator Enos that she and Father had been following the instructions for

feeding Evan that the NICU and other doctors had provided to them. And Father

denied that anything was wrong with Evan, telling Investigator Enos that Evan was

“very muscular” and “very strong.” Mother’s and Father’s inability to recognize the

cues that Evan was hungry and malnourished put Evan’s physical well-being at risk,

and according to Perla Quezada, the primary caseworker assigned to this case, that

lack of awareness was one of the Department’s concerns about Mother and Father at

the beginning of this case.

      So in seeking to reunify Evan with his parents, one of the requirements in

Mother’s service plan was for her to accept responsibility for the reasons Evan had

come into the Department’s care.      Quezada testified that this requirement was

important because if Mother did not come to a place of accepting responsibility, the

Department was concerned that she would be unable to be protective of Evan in the

future. Part of helping Mother reach a point of accepting responsibility was the
                                        18
requirement that she undergo individual counseling.        As stated by all three of

Mother’s counselors, one of the objectives of her counseling was addressing the

Department’s parenting concerns.      And Mother’s second counselor testified that

particular objective included helping Mother understand why the Department had

removed Evan, how she had contributed to the need for it to do so, and what she

could do to ensure it did not happen again.

       From the evidence presented at trial, the trial court could have reasonably

concluded that even after eighteen months of assistance and services from the

Department, Mother did not accept responsibility for Evan’s malnourishment and

was still unable to understand his nourishment needs or recognize the cues suggesting

he needed food.     While there was evidence that Mother had indicated to her

counselors that she accepted responsibility for Evan’s removal, Mother was never

successfully discharged from counseling. In addition, Quezada—who, unlike any of

Mother’s counselors, had interacted with Mother during the entirety of this case—

testified that Mother had not accepted responsibility to the Department’s satisfaction.

And one of the reasons why was Mother’s own trial testimony.

      During trial on August 22, 2018, Mother was presented with photographs of

the way Evan looked eighteen months earlier on February 23, 2017. She was also

shown photographs of the way Evan looked at an earlier time when he appeared

healthy and not malnourished. When asked to compare the two photographs, Mother

stated that she “[did not] see much of a difference.” Mother also testified that seeing
                                          19
the pictures of how Evan looked on February 23, 2017, caused her “[a] little” concern.

She also added that with the benefit of her parenting classes and her counseling, she

could see from looking at the February 23, 2017 photographs there “may have been a

problem.”

      In explaining why she did not believe Mother had accepted responsibility for

the Department’s involvement, Quezada based her conclusion in part on this

testimony. Quezada stated that she was particularly troubled that after eighteen

months of services and the Department’s involvement, Mother still was not “great[ly]

concern[ed]” when looking back at how Evan looked on February 23, 2017. Quezada

said that Mother’s failure to express “great concern” at how Evan looked on

February 23, 2017, was distressing “because medical professionals have been up here

saying that anybody, any bystander, would have been very concerned just by looking

at [Evan] at that time.” And Patrick McCarty, the attorney ad litem, expressed a

similar conclusion, stating that he had not seen sufficient growth in Mother or Father

to allow him to conclude either that they could provide for Evan’s physical needs or

that Evan would not face the same physical danger that led to his hospitalization on

February 23, 2017.

      In light of the foregoing, the trial court could have reasonably concluded that

the very same concerns that led to Evan’s extreme malnourishment and need for

emergency removal—Mother’s inability to recognize the cues that Evan was hungry

and malnourished—still existed at the time of trial eighteen months later despite the
                                         20
Department’s involvement and the services Mother participated in. And given those

concerns, the trial court could also have reasonably concluded that returning Evan to

Mother’s care would subject him to the very same risk to his physical person that led

to his removal in the first place. Accordingly, we conclude these factors weigh in

favor of the trial court’s best-interest finding.

  B. PARENTING ABILITIES, STABILITY OF THE HOME, AND PLANS FOR EVAN

       Another big concern of the Department following Evan’s removal was the

instability that was evident in Mother’s and Father’s lives. So part of Mother’s service

plan required her to demonstrate the ability to maintain stable employment and

housing.

       We have already outlined in the background of this case the evidence of

Mother’s instability in both employment and housing and thus need not detail that

evidence again here. To summarize, the record shows that during the eighteen

months that this case was pending, Mother moved residences four times between two

cities. The record shows that she made at least two of those moves because she and

Father lacked sufficient finances to afford their existing residences. The record also

shows that Mother changed jobs four times over the course of this case, with none of

those jobs lasting more than three months.             Mother herself admitted this

demonstrated instability.

       The Department caseworker also testified that Mother never demonstrated

stability in housing or employment, and that was another reason she did not believe
                                             21
Mother had demonstrated the ability to parent Evan. Quezada specifically noted that

Mother had indicated that her and Father’s instability before Evan was removed had

caused them not to pay adequate attention to him and, consequently, was part of the

reason he ended up malnourished.              Quezada testified that given Mother’s

acknowledgement about the role her instability played in necessitating Evan’s

removal, her continued pattern of instability during the eighteen months after could,

as it had when this case started, make her unable to adequately pay attention to Evan’s

needs going forward. Attorney ad litem McCarty agreed with Quezada, telling the

trial court that over the course of this case, Mother and Father had not shown that

they had established stability or that their parental abilities had improved significantly.

       As for Evan, from September 2017, he had been placed with a foster family.

And by December 2017, the Department had changed its permanency goal from

family reunification to “Relative/Fictive Kin, Adoption.” The record shows that

Evan had assimilated into his foster home and was thriving. Before Evan arrived, the

home was composed of Foster Father, Foster Mother, and their four other children.

Foster Father had a full-time job working at a university, while Foster Mother stayed

at home and cared for their children. After Evan arrived, the foster family treated

him like their family; over time, the foster parents had grown to view him as a son,

and the foster siblings grew to see him as their brother.

       Foster Mother took Evan to his doctor’s appointments. When he first came

into the home, he still had residual effects from his malnourishment, including that he
                                            22
would not feel full after eating. Foster Mother was in close contact with Evan’s

pediatrician. To properly care for him, Foster Mother needed to pick up on his cues,

and she testified that she was able to do so. She stated that in the couple of months

prior to trial, Evan had improved to the point of being able to decline eating

something he did not like and of feeling comfortable that he would be provided food.

      The record reflects the foster parents had adequate housing and adequate

income to support Evan. They were able and willing to provide a safe and stable

home for him and provide for his needs. And they desired to adopt him. Quezada

testified that the foster family had adequately met Evan’s needs while he had been

placed there and that he had been welcomed into their home as a family member. She

stated that Evan was doing very well in their home, that he was bonded to the foster

family, and that he recognized the foster family as his family. Ad litem attorney

McCarty told the trial court that Evan was physically healthy and was bonded with his

foster family, that he was happy and safe there, and that he had stability. Both

Quezada and ad litem attorney McCarty stated that termination of Mother’s parental

rights was in Evan’s best interest.

      Given the foregoing, the trial court have reasonably concluded that Mother’s

parenting skills had not improved from the time Evan was removed and that her

continued instability meant that she could not provide a stable home for Evan. And

the trial court could also have reasonably concluded that Evan had found a stable

home in his foster family—a home that could provide for his physical needs and
                                         23
could provide the stability he needed to thrive. Accordingly, we conclude these

factors also weigh in favor of the trial court’s best-interest finding.

                                  IV. CONCLUSION

       In sum, after considering the Holley factors under the applicable sufficiency

standards of review, we conclude that the clear and convincing evidence before the

trial court was legally and factually sufficient to support its conclusion that

termination of Mother’s parental rights was in Evan’s best interest. Accordingly, we

overrule Mother’s issues and affirm the trial court’s order of termination. See Tex. R.

App. P. 43.2(a).


                                                         /s/ Lee Gabriel

                                                         Lee Gabriel
                                                         Justice

Delivered: February 14, 2019




                                             24